[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S OBJECTIONS TO DEFENDANT'SREQUEST TO REVISE
The defendants are entitled to a statement of each separate cause of action alleged in order to permit them to plead intelligently to, and to test the legal sufficiency of each of those causes of action. Accordingly, the Objection to Request to Revise No. 1 is overruled.
The defendants are entitled to discrete allegations of those acts which are alleged to have been unlawful and of those acts which are alleged to have been negligent. Accordingly, the objection to Request to Revise No. 2 is overruled.
The defendants are entitled to notice of which acts by which defendant(s) are alleged to be CUTPA violations. Accordingly, the objection to Request to Revise No. 3 is overruled.
Levine, J.